People v Mckenzie (2020 NY Slip Op 01995)





People v Mckenzie


2020 NY Slip Op 01995


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


276 KA 19-00334

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDEQUAWN R. MCKENZIE, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


CAITLIN M. CONNELLY, BUFFALO, FOR DEFENDANT-APPELLANT. 
KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN (HARMONY A. HEALY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered December 19, 2018. The judgment convicted defendant, upon a plea of guilty, of attempted criminal sale of a controlled substance in the third degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v McKenzie ([appeal No. 2] — AD3d — [Mar. 20, 2020] [4th Dept 2020]).
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court